J-S54018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANA MARIA TRINIDAD-SANCHEZ                 :
                                               :
                       Appellant               :   No. 895 MDA 2020

           Appeal from the Judgment of Sentence Entered June 3, 2020
      In the Court of Common Pleas of Lebanon County Criminal Division at
                        No(s): CP-38-CR-0001041-2019


BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:                            FILED APRIL 09, 2021

        Ana Maria Trinidad-Sanchez appeals from the judgment of sentence

entered following her conviction for retail theft.1 She challenges the

admissibility of evidence and the sufficiency and weight of the evidence. We

affirm.

        The evidence at Trinidad-Sanchez’s jury trial, viewed in the light most

favorable to the Commonwealth, as verdict-winner, reveals the following

facts. Trinidad-Sanchez entered a Walmart with her adult daughter and

juvenile son. After placing 111 items in a cart, the group went to self-checkout

where Trinidad-Sanchez’s daughter scanned 33 items. The assistant asset

protection manager, Jarrod Anderson, testified that he observed Trinidad-

Sanchez taking items from a cart and placing them into Walmart bags without

____________________________________________


1   18 Pa.C.S.A. § 3929(a)(1).
J-S54018-20



scanning or paying for them. Anderson testified that the 78 items that were

not scanned were never removed from the cart before the group attempted

to leave the store. The 78 unscanned items totaled $461.89. When the group

attempted to leave the store with the unpaid items, Anderson stopped them.

Trinidad-Sanchez’s actions were captured on a video recording that the

prosecution played at trial.

      Anderson took all three individuals to an office inside of the store, along

with another employee. Trinidad-Sanchez did not speak English, so Anderson

had another Walmart employee who spoke Spanish translate. At trial, when

the Commonwealth asked Anderson what Trinidad-Sanchez said, defense

counsel objected and the trial court overruled the objection. Anderson then

stated that when he asked the group if they were aware why they were in the

office, Trinidad-Sanchez said she did. Trinidad-Sanchez testified through an

interpreter in her defense, and presented the testimony of her son and

daughter who were present during the incident. Her daughter testified that

her mother did not realize what she was doing.

      The jury found Trinidad-Sanchez guilty of retail theft and the trial court

sentenced her to six months’ probation and imposed a fine. Trinidad-Sanchez

did not file a post-sentence motion. This timely appeal followed.

      Trinidad-Sanchez raises the following issues:

      1. Whether the [t]rial [c]ourt erred when it permitted hearsay
      testimony to be presented regarding [Trinidad-Sanchez’s] alleged
      admission to the criminal act?



                                      -2-
J-S54018-20


      2. Whether there was sufficient evidence to sustain the verdict of
      guilty for the crime of retail theft under the theory of accomplice
      liability?

      3. Whether the verdict was against the weight of the evidence?

Trinidad-Sanchez’s Br. at 5.

      In her first issue, Trinidad-Sanchez argues that there were two levels of

hearsay involved: her statements to the interpreting employee, and the

interpreting employee’s statements to Anderson. She concedes that her

statements were unobjectionable as the statements of a party opponent, but

maintains that Anderson’s testimony about the interpreting employee’s

statements constituted inadmissible hearsay. See id. at 18. She also claims

a violation of her Sixth Amendment right to confrontation because the

employee who interpreted was not called as a witness. Id. at 19-20. The

Commonwealth claims that Trinidad-Sanchez waived appellate review of the

trial court’s admittance of the statement by failing to make a specific objection

at trial that identified the basis of her objection.

      We review the admission of evidence for an abuse of discretion. See

Commonwealth v. Elliott, 80 A.3d 415, 446 (Pa. 2013). Hearsay is an out

of court statement offered for the truth of the matter asserted. Pa.R.E. 801(c).

Generally, hearsay evidence is inadmissible unless an exception applies.

Commonwealth v. Savage, 157 A.3d 519, 524 (Pa.Super. 2017). One of

those exceptions is a statement of an opposing party:

         The statement is offered against an opposing party and:




                                       -3-
J-S54018-20


            (A) was made by the party in an individual or
            representative capacity;

            (B) is one the party manifested that it adopted or
            believed to be true;

            (C) was made by a person whom the party authorized to
            make a statement on the subject;

            (D) was made by the party's agent or employee on a
            matter within the scope of that relationship and while it
            existed; or

            (E) was made by the party's coconspirator during and in
            furtherance of the conspiracy.

Pa.R.E. 803(25). Additionally, to preserve a challenge to evidentiary

admissions, the party challenging the admission must: “(A) make[] a timely

objection, motion to strike, or motion in limine; and (B) state[] the specific

ground, unless it was apparent from the context. . . .” Pa.R.E. 103(a)(1).

      Trinidad-Sanchez does not reference the specific portion of testimony

where she challenged the testimony of Anderson, but our review of the record

uncovered the following.

         [Commonwealth]: And during that time, did she say
         anything to you about the theft?

         [Anderson]: She was speaking Spanish so I had to get a
         Spanish speaking associate who translated. But she was
         well aware of what was going on.

         [Defense Counsel]: Objection, Your Honor.

         The Court: Sustained. Go ahead.

         [Commonwealth]:     Was [Trinidad-Sanchez]        able    to
         communicate at all what had occurred?

         [Anderson]: Yes.

         [Commonwealth]: And what did she say to you?

                                    -4-
J-S54018-20


         [Defense Counsel]: Objection, Your Honor.

         The Court: Overruled.

N.T., Trial, 2/25/20, at 20-21 (emphasis added).

      Though Trinidad-Sanchez failed to state the specific ground for her

objection, it is apparent from the context of the transcript that the objection

was hearsay. Defense counsel immediately objected to the Commonwealth

asking Anderson, “[A]nd what did she say to you?” See id. at 20. The

sequence indicates that the objection was to what a non-testifying person

“said.” We therefore conclude that Trinidad-Sanchez preserved a hearsay

objection for appellate review. However, Trinidad-Sanchez waived any claim

of a violation of the Sixth Amendment Confrontation Clause. Nothing in the

context suggests a claim that Trinidad-Sanchez was being deprived of her

right to “confront” or cross-examine the declarant.

      The hearsay issue does not merit relief because, even assuming

Anderson’s testimony about the interpreting employee’s statements was

inadmissible hearsay, the error in admitting the testimony was at most

harmless. The Commonwealth has the burden of proving harmless error

beyond a reasonable doubt, and to carry that burden, it must show at least

one of the following:

         (1) the error did not prejudice the defendant or the
         prejudice was de minimis; or

         (2) the erroneously admitted evidence was merely
         cumulative of other untainted evidence which was
         substantially similar to the erroneously admitted evidence;
         or


                                     -5-
J-S54018-20


         (3) the properly admitted and uncontradicted evidence of
         guilt was so overwhelming and the prejudicial affect of the
         error so insignificant by comparison that the error could not
         have contributed to the verdict.

Commonwealth v. Laich, 777 A.2d 1057, 1062-63 (Pa. 2001).

     Here, the Commonwealth maintains that the admission of Anderson’s

testimony regarding what the interpreter told him was harmless “in light of

the overwhelming evidence against [Trinidad-Sanchez].” Commonwealth’s Br.

at 29. The Commonwealth points out that the evidence against Trinidad-

Sanchez, in addition to the hearsay testimony, included the video recording

depicting Trinidad-Sanchez removing the 78 items from her cart and placing

them in Walmart bags without attempting to pay for them, and the testimony

from Anderson and another Walmart employee that they personally observed

Trinidad-Sanchez doing so. The inadmissible hearsay was merely cumulative

of the substantial, other evidence of guilt, such that the error was at most

harmless. See Commonwealth v. Green, 76 A.3d 575, 582-83 (Pa.Super.

2013) (finding error in admitting victim’s hearsay statement harmless where

there was other compelling evidence of defendant's guilt).

     Next, Trinidad-Sanchez challenges the sufficiency of the evidence. She

claims “the evidence is insufficient to show that [Trinidad-Sanchez] knew that

she was aiding her daughter in a criminal act.” Trinidad-Sanchez’s Br. at 22.

As such, she argues “there is no evidence that [she] did this with the intent

of promoting or facilitating the commission of a [c]rime[,]” under an

accomplice liability theory. Id. (emphasis omitted). She supports this



                                     -6-
J-S54018-20



argument by citing to the testimony of her daughter “that [Trinidad-Sanchez]

had no idea what she was doing, and that this criminal enterprise was all her

idea and action.” Id. at 21.

      Our standard of review of a sufficiency challenge is de novo, while our

scope of review is limited to viewing the evidence in the light most favorable

to the Commonwealth as the verdict winner. Commonwealth v. Rushing,

99 A.3d 416, 420-21 (Pa. 2014). Furthermore, the fact finder “while passing

upon the credibility of witnesses and the weight of the evidence produced, is

free to believe all, part or none of the evidence.” Commonwealth v. Smith,

97 A.3d 782, 790 (Pa.Super. 2014) (citation omitted).

      Evidence is sufficient to sustain a retail theft conviction where the

Commonwealth proves that a person “takes possession of, carries away,

transfers or causes to be carried away or transferred, any merchandise

displayed, held, stored or offered for sale by any store or other retail

mercantile establishment with the intention of depriving the merchant of the

possession, use or benefit of such merchandise without paying the full retail

value thereof[.]” 18 Pa.C.S.A. § 3929(a)(1).

      Viewing the evidence in the light most favorable to the Commonwealth,

Trinidad-Sanchez went to the self-checkout section of Walmart, removed

items from her cart, and then placed those items in bags, all without scanning

these items. After bagging these items, she then attempted to leave the store.

These actions prove that she had an intent to deprive Walmart of those items

without payment. Her additional claim that the Commonwealth failed to prove

                                    -7-
J-S54018-20



that she knew she was aiding her daughter in a crime is meritless. Such

evidence is relevant to a conviction as an accomplice, and the evidence here

was sufficient to convict Trinidad-Sanchez as a principal. Moreover, the jury

evidently did not believe her daughter’s testimony that she did not

understand. The evidence was sufficient to support the conviction for retail

theft.

         For her final claim, Trinidad-Sanchez challenges the weight of the

evidence. This claim is waived as she failed to raise this issue in a post-

sentence motion. See Pa.R.Crim.P. 607(A). We therefore affirm the judgment

of sentence.

         Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/09/2021




                                     -8-